DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
As required by M.P.E.P. 609, the applicant’s submissions of the Information Disclosure Statement dated 1/6/2022 and 5/10/2022 is acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,086,139. Although the claims at issue are not identical, they are not patentably distinct from each other because both claim sets include the same or similar limitations such that an anticipatory or obviousness relationship exists between the limitations.  In this case all of the limitations of both document's claims are present in both claim sets and although the language is not identical the limitations are substantially similar within the broadest reasonable interpretation standard. 
It is noted that the claim language of the instant application 17/377970 within dependent claims 3-14 and 16-19 repeats the same claim language of U.S. Patent No. 11,086,139.
The following table illustrates which claims teach the limitations of the instant application 17/377970 in view of the teachings of U.S. Patent No. 11,086,139.
Instant application 17377970
U.S. Patent No. 11,086,139
Explanation as needed
Claim 1: A method comprising: forming a composite button insert that comprises: a button frame that defines an access opening extending therethrough, the button frame being of a substantially rigid plastics material; and a button membrane attached to the button frame and covering at least part of the access opening through the button frame, the button membrane being of a resiliently flexible material; and overmolding a housing for electronics components on to the composite button insert such that the housing is bonded to the button frame, with the button membrane being located in a button aperture defined by the housing, the button aperture being closed off by the composite button insert.
Claim 1: A method comprising: forming a button insert in a co-molding operation that comprises: a button frame that defines an access opening extending therethrough, the button frame being of a substantially rigid plastics material; and overmolding a button membrane on to the button frame such that the button membrane covers at least part of the access opening through the button frame, the button membrane being of a resiliently flexible material, wherein the co-molding operation is performed such that the button insert further comprises a hard island bonded to the flexible button membrane to be displaceable relative to the button frame responsive to resilient deformation of the button membrane, the hard island being of a substantially rigid plastics material; and overmolding a housing for electronics components on to the button insert such that the housing is bonded to the button frame, with the button membrane being located in a button aperture defined by the housing such that the hard island located in register with the button aperture, the button aperture being closed off by the button insert.
Claim 1 from the instant application and claim 1 from the USPAT are substantially the same.
Claim 2: The method of claim 1, wherein the composite button insert is substantially watertight, and wherein the overmolding of the housing on to the composite button insert establishes a substantially watertight connection between the composite button insert and the housing, so that composite button insert seals off the button aperture of the housing.
Claim 2: The method of claim 1, wherein the button insert is substantially watertight, and wherein the overmolding operation establishes a substantially watertight connection between the button insert and the housing, so that button insert seals off the button aperture of the housing.
Claim 2 from the instant application and claim 2 from the USPAT are substantially the same.
Claim 15: A housing assembly for incorporation in an electronic device, the housing assembly comprising: a composite button insert that comprises: a button frame that defines an access opening extending therethrough, the button frame being of a substantially rigid plastics material; and a button membrane attached to the button frame and covering at least part of the access opening through the button frame, the button membrane being of a resiliently flexible material; and a molded housing that defines a hollow interior for holding electronics components, the housing having been molded on to the composite button insert such that a housing wall of the molded housing is bonded to the button frame, the button membrane being located in a button aperture defined by the housing.
Claim 15: A housing assembly for incorporation in an electronic device, the housing assembly comprising: a button insert that comprises: a button frame that defines an access opening extending therethrough, the button frame being of a substantially rigid plastics material; and a button membrane attached to the button frame and covering at least part of the access opening through the button frame, the button membrane being of a resiliently flexible material; a hard island bonded to the flexible button membrane to be displaceable, responsive to resilient deformation of the button membrane, at least partially through the access opening defined by the button frame the, hard island being of a substantially rigid plastics material; and a molded housing that defines a hollow interior for holding electronics components, the housing having been molded on to the button insert such that a housing wall of the molded housing is bonded to the button frame, the button membrane being located in a button aperture defined by the housing.
Claim 15 from the instant application and claim 15 from the USPAT are substantially the same.
Claim 20: An electronic device that comprises: the housing assembly of claim 15; and electronics components located in the hollow interior of the housing, the electronics components being configured to be operable by resilient deformation of the button membrane responsive to manual actuation of a button mechanism of which the composite button insert forms part.
Claim 20: An electronic device that comprises: a housing assembly comprising: a button insert that comprises: a button frame that defines an access opening extending therethrough, the button frame being of a substantially rigid plastics material; and a button membrane attached to the button frame and covering at least part of the access opening through the button frame, the button membrane being of a resiliently flexible material; a hard island bonded to the flexible button membrane to be displaceable, responsive to resilient deformation of the button membrane, at least partially through the access opening defined by the button frame the, hard island being of a substantially rigid plastics material; and a molded housing that defines a hollow interior for holding electronics components, the housing having been molded on to the button insert such that a housing wall of the molded housing is bonded to the button frame, the button membrane being located in a button aperture defined by the housing; and electronics components located in the hollow interior of the housing, the electronics components being configured to be operable by resilient deformation of the button membrane responsive to manual actuation of a button mechanism of which the button insert forms part.
It is shown that Claim 20 of the USPAT anticipates claim 20 of the instant application.




Allowable Subject Matter
Claims 1-20 are allowed, pending applicant’s overcoming of the obvious double patenting rejection above.
The following is a statement of reasons for the indication of allowable subject matter: with respect to the allowable subject matter, none of the prior art either alone or in combination disclose or teach of the claimed combination of limitations to warrant a rejection under 35 USC 102 or 103.
Specifically regarding the allowability of independent claim 1: The prior art of record does not disclose or suggest a method comprising: a button membrane attached to the button frame and covering at least part of the access opening; and overmolding a housing for electronics components, with the button membrane being located in a button aperture defined by the housing, the button aperture being closed off by the composite button insert. Claims 2-14 are allowable based upon dependency to respective independent claim 1.
Specifically regarding the allowability of independent claim 15: The prior art of record does not disclose or suggest a method comprising: a housing assembly a composite button insert that comprises: a button frame that defines an access opening extending therethrough, a button membrane attached to the button frame; a molded housing that defines a hollow interior for holding electronics components, the housing having been molded on to the composite button insert such that a housing wall of the molded housing is bonded to the button frame, the button membrane being located in a button aperture defined by the housing. Claims 16-20 are allowable based upon dependency to respective independent claim 15.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Gonnet (20170349118), Ash (2011042848), and Pegorier (20060175858) are cited to show molded equipment with flexible layers.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARRIEF I BROOME whose telephone number is (571)272-3454. The examiner can normally be reached Monday-Friday 8am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHARRIEF I BROOME/Examiner, Art Unit 2872 

/KRISTINA M DEHERRERA/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        11/17/22